Examiner’s Statement of Reason for Allowance

1.	Claims 1 -5, 7-16 and 18-30 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20190356546 and 20160218847 either individually or in combination fail to teach  an User Equipment (UE) and a method for wireless communication, comprising: a location indicator transmission having a location indicator that identifies downlink control channel resources that are to be monitored by the UE for downlink control information 
transmissions, wherein the receiving the location indicator transmission comprises 
identifying a search space of downlink transmission resources that are configured for 
transmission of the location indicator transmission, searching the search space for the 
location indicator transmission, and decoding the location indicator transmission 
responsive to the searching. These prior arts in the record also fail to teach a network entity and a method for wireless communication, comprising: establishing a connection
 with a user equipment (UE); configuring a search space of downlink transmission resource for transmission of a location indicator transmission; and transmitting 
the location indicator transmission to the (UE) in a set of resources specific to the location indicator transmission, the location indicator transmission including a location indicator that identifies downlink control channel resources that are to be monitored by the UE for downlink control information transmissions.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/
Examiner, Art Unit 2466     

/DIANE L LO/Primary Examiner, Art Unit 2466